Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/28/2021 has been entered.
	The 35 USC 112(b) rejection of claim 9 is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlendorf (US-2003/0119435).
	Regarding claim 1 (Currently Amended), Ohlendorf (US-2003/0119435) discloses a guard for use with a power tool (Fig. 1), the guard comprising: a collar (mounting part 19) structure to be removably coupled to a power tool (grinding tool 1, 2, 3, 4) (“bottom part 7 and the cage member 16 can be assembled friction-lockingly and/or form-lockingly on the housing 1 using a clamping element 22 disposed on the outer contour of the mounting par[t] 19 of the upper part 6 the entire extraction hood”) [Ohlendorf; paragraph 0023]; a hood (truncated conical outer contour 18 of upper part 6 of extraction hood 5) coupled to the collar (mounting part 19) (Figs. 1 and 2); and a guard ring (bottom part 7) coupled to the collar (mounting part 19) via the hood (truncated conical outer contour 18) (Fig. 1) (“bottom part 7 and the cage member 16 can be assembled 
	Regarding claim 2 (Currently Amended), Ohlendorf discloses the guard of claim 1, wherein the hood (truncated conical outer contour 18 of upper part 6 of extraction hood 5) is structured to cover a portion of the rotatable component (tool receptacle 4) of the power tool (grinding tool 1, 2, 3, 4) when the guard is coupled to the power tool (grinding tool 1, 2, 3, 4) (Fig. 1).
	Regarding claim 7 (Currently Amended), Ohlendorf discloses the guard of claim 1, wherein the guard ring (bottom part 7) is structured to enable the rotatable component (tool receptacle 4 mounted on rotatable spindle 2) of the power tool (grinding tool 1, 2, 3, 4) to extend past a lower surface (the flat surface denoted by numeral 7 in Figure 2) of the guard ring (bottom part 7) to enable the rotatable component (tool receptacle 4 mounted on rotatable spindle 2) to contact a working surface (Figs. 1 and 2) [Ohlendorf; paragraph 0020].

    PNG
    media_image1.png
    427
    582
    media_image1.png
    Greyscale

	Regarding claim 8 (Currently Amended), Ohlendorf discloses the guard of claim 1, wherein the guard ring (bottom part 7) is structured to deter the rotatable component (tool receptacle 4 mounted on rotatable spindle 2) of the power tool (grinding tool 1, 2, 3, 4) from contacting a working surface when the guard is coupled to the power tool (grinding tool 1, 2, 3, 4) (at least partially blocks access to the rotatable component 4) (Figs. 1 and 2) and when a relative angle between the rotatable component (4) and the working surface satisfies a threshold (when the axis of the rotatable component is 90 degrees relative to the working surface) (Figs. 1 and 2).
	Regarding claim 9 (Currently Amended), Ohlendorf discloses the guard of claim 1, wherein a first surface of the guard ring (bottom part 7) is non-parallel relative to a second surface of the collar (mounting part 19) (the first surface of the lower part, shown below, is normal to the axis ‘L’ while the second surface of the collar is parallel to the axis ‘L’, meaning that they are intersecting surfaces) to enable the rotatable component (4) of the power tool (grinding tool 1, 2, 3, 4) to 

    PNG
    media_image2.png
    427
    582
    media_image2.png
    Greyscale

Regarding claim 10 (Original), Ohlendorf discloses the guard of claim 1, wherein the guard ring (bottom part 7) is angled relative to a horizontal plane extending through the guard (Fig. 2).

    PNG
    media_image3.png
    427
    582
    media_image3.png
    Greyscale

	Regarding claim 11 (Currently Amended), Ohlendorf discloses a guard, comprising:
a collar (17) structured to be removably coupled to a power tool (1, 2, 3, 4) having a rotatable component (4); a hood (7) coupled to the collar (19) (Figs 1 and 2); and a guard ring (18, 19) coupled to the hood (7) (Figs. 1 and 2) and at least partially surrounding the collar (17) (Figs. 1 and 2), the guard ring (18, 19) structured to enable a first amount of the rotatable component (4) to be exposed at a first lateral end of the rotatable component (4) and for a second amount of the rotatable component (4) to be exposed at a second lateral end of the rotatable component, the first amount being greater than the second amount (the bottom, or first lateral end, of the rotatable component 4 has a greater amount of surface area exposed than the top, or second lateral end, of the rotatable component 4) (Figs. 1 and 2), the second lateral end opposite the first lateral end (i.e. the top opposite the bottom) (Fig. 1), the guard structured to surround at 
	Regarding claim 14 (Original), Ohlendorf discloses the guard of claim 11, wherein the guard is structured to deter the rotatable component (4) from contacting a working surface when a relative angle between the rotatable component and the working surface satisfies a threshold (when the axis of the rotatable component is 90 degrees relative to the working surface) (Figs. 1 and 2).
	Regarding claim 15 (Original), Ohlendorf discloses the guard of claim 11, wherein the guard ring (18) is non-parallel relative to an exterior facing surface of the collar (17) (the truncated portion 18 of guard ring is non-parallel relative to an exterior facing surface of the collar 17) (Fig. 2).
	Regarding claim 16 (Currently Amended), Ohlendorf discloses a power tool, comprising: a body (1); and a rotatable component (4); and a guard (5), comprising: a collar (17) structured to be removably coupled to the body (1) (Figs. 1 and 2 showing connection and separation, respectively); a hood (7) coupled to the collar (17); and 
a guard ring (18, 19) coupled to the collar (17) via the hood (7) (Figs. 1 and 2), the guard ring (18, 19) extending entirely around a circumference of the rotatable component (4) of the power tool when the guard is coupled to the power tool (Fig. 1).
	Regarding claim 17 (Original), Ohlendorf discloses the power tool of claim 16, wherein the collar (17) includes a first surface and the guard ring (18, 19) includes a second surface, the first and second surfaces being non-parallel relative to one another (Fig. 2).

    PNG
    media_image4.png
    427
    613
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    398
    687
    media_image5.png
    Greyscale

Regarding claim 20 (Currently Amended), Ohlendorf discloses the power tool of claim 16, wherein the guard ring (18, 19) is structured to enable the rotatable component (4) of the power tool to extend past a lower surface (shown below) of the guard ring (18, 19) to enable the rotatable component (4) to contact a working surface (Fig. 1).

    PNG
    media_image1.png
    427
    582
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 3, and those depending therefrom including claims 4-5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
between the guard ring (bottom part 7) and the hood (truncated conical outer contour 18 of upper part 6 of extraction hood 5) adjacent the collar (mounting part 19)” [emphasis added].  

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of Ohlendorf fails to disclose a second portion [of the hood is] extending from the first portion [of the hood] and tapering toward the guard ring (7).  The taper of the hood moves upward and away from the guide ring (7).

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Ohlendorf fails to disclose a support (16) extending between the hood (7) and the guard ring (18), the support (16) structured to increase structural rigidity of the guard ring (18).  The support, or any supporting structure for that matter does not extend between the hood and the guard ring as these two are fitted together.  Therefore, the prior art of Ohlendorf does not meet this limitation.  

Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Ohlendorf fails to disclose a window (24) defined between the guard ring (18) and the hood to enable visibility of the rotatable component of the power tool when the guard is coupled to the power tool.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ohlendorf fails to disclose further including first and second supports extending between the hood and the guard ring, the first and second supports configured to increase structural rigidity of the hood.  The support, or any supporting structure for that matter does not extend between the hood and the guard ring as these two are fitted together.  Therefore, the prior art of Ohlendorf does not meet this limitation.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.